              Case 2:12-cv-01282-JLR Document 606 Filed 01/13/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. C12-1282JLR

11                                Plaintiff,                AMENDED ORDER DIRECTING
                   v.                                       PAYMENT OF THE OCTOBER
12                                                          2019 INVOICE
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s October 2019

16   invoice and DIRECTS the Clerk to pay the October 2019 invoice from funds on deposit

17   in the registry of the court regarding this case.

18          Dated this 13th day of January, 2020.

19

20                                                       A
                                                         JAMES L. ROBART
21
                                                         United States District Judge
22


     ORDER - 1
